DECISION
The application of the above-named defendant for a review of the sentence of 25 years, imposed on the 29th of April, 1965, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The third five year consecutive sentence run concurrent with the second 5 year consecutive sentence.
The reason for the above decision is that without any previous criminal record, the prisoner received a total of 25 years on five counts of grand larceny. While it is true that the thefts were of consequence and perhaps the sentences were justified, nevertheless the Division, with some reluctance, is of the opinion that the absence of a prior record should be considered and the sentence adjusted as directed.
SENTENCE REVIEW DIVISION
Victor H. Fall, chairman; Philip Duncan, Paul G. Hatfield.
The action taken herein is not to be construed as being any indication whatever that the Sentence Review Division feels the same should influence, in any way, any other official, Board or person.